DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are pending, claims 1-20 have been cancelled, and claims 21-40 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over
Barath (US 4,754,328), in view of Kidawara (US 4,862,258).
Regarding claim 21, Barath discloses a medical device (see figure 1), comprising: an endoscope (see figure 1), including: a connector (38, figures 2 and 8), wherein the connector includes a first prong (88, figure 8) and a second prong (90, figure 8); and a control unit (10, figure 1), including: a port (receptacle 28, figure 1) having a first opening (socket 117, dummy sockets 118-119, figure 11), a second opening (socket 117, dummy sockets 118-119, figure 11), wherein the first opening is configured to receive the first prong of the connector and the second opening is configured to receive the second prong of the connector (receiving selectively either fiber optic pin 88 or 90…sockets 118-119 may be provided…to receive pin; Col. 7, lines 1-7). Barath is silent regarding an imaging apparatus, an electrical wire coupled to the imaging apparatus, and the connector coupled to the electrical wire, and an electrical interface between the first opening and the second opening, wherein a line extends through the first opening, the second opening, and the electrical interface, such that, in a configuration in which the first prong of the connector is received in the first opening and the second prong of the connector is received in the second opening, the electrical wire is operatively coupled to the electrical interface.  
Kidawara teaches an endoscope (2A, figure 3) with a solid state imaging device (18, figure 3). The solid state imaging device is a CCD that is arranged in the image forming position of the objective lens (17, figure 3). The optical image that has been converted by the solid state imaging device will be amplified by a preamplifier (24, figure 3) and transmitted to a signal connector (6A, figure 3) side through a signal transmitting line and will be input into a video processor (25a or 25b, figure 3) through the signal connector receptacle (12, figure 3 | Col. 5, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the medical device, specifically the coherent fiber bundle (40, figure 5; Barath) and stationary lens tube (130, figures 10-11) and camera (136, figure 10), of Barath with an objective lens (17, figure 3), a solid state imaging device (18, figure 3), a preamplifier (24, figure 3), a signal transmitting line (see figure 3), a signal connector (6a, figure 3), signal connector receptacle (12, figure 3), and a video processor (25a-b, figure 3) as taught by Kidawara. Doing so would provide a resolution that is higher than a fiber scope (Col. 1, lines 24-29). The modified device would have an imaging apparatus (this element is interpreted under 35 USC 112f as an imaging sensor like a CCD or CMOS [0024] | 18, figure 3; Kidawara), an electrical wire coupled to the imaging apparatus (signal transmitting line, see figure 3 of Kidawara), and the connector coupled to the electrical wire (12, figure 3; Kidawara), and an electrical interface (6a, figure 3; Kidawara) between the first opening and the second opening, wherein a line (the line can be a curved line that extends through the first and second openings and the electrical interface, see figure 9 of Barath) extends through the first opening, the second opening, and the electrical interface, such that, in a configuration in which the first prong of the connector is received in the first opening and the second prong of the connector is received in the second opening, the electrical wire is operatively coupled to the electrical interface (6a and 12, figure 3; Kidawara).  
Regarding claim 22, Barath further discloses the connector further includes an illumination connector (46, figure 4; Barath) extending through the first prong of the connector.  
Regarding claim 23, Barath further discloses the illumination connector includes at least one optical fiber configured to transmit light through the endoscope (laser fiber 46…to fiber optic pin 88; Col. 6, lines 33-35; Barath).  
Regarding claim 24, Barath further discloses the control unit further includes a light source (116, figure 10; Barath).  
Regarding claim 25, Barath further discloses the first opening is configured to operatively couple the illumination connector to the light source (see socket 117 and dummy sockets 118-119, figure 11; Barath).  
Regarding claim 26, Barath further discloses the connector is removably attachable to the port (plugging into receptacle 28; Col. 4, lines 15; Barath).  
Regarding claim 27, Kidawara further teaches the connector includes an electrical connection portion (12 near 6a, figure 3; Kidawara), and wherein the electrical wire is electrically coupled to the electrical connection portion (see 12, figure 3).  
Regarding claim 28, Barath and Kidawara further disclose the electrical connection portion is disposed between the first prong and the second prong (the modified device would have the electrical connection portion disposed between the first and second prongs | the electrical connection portion located at 67, figure 9 of Barath).  
Regarding claim 29, Barath discloses a medical device (see figure 1), comprising: a device connector (38, figures 2 and 8), including: a first prong (fiber optic pin 88, figure 8); a second prong (90, figure 8); wherein the device connector is configured to be received by a socket (receptacle 28, figure 1) having a first opening (socket 117, dummy sockets 118-119, figure 11) and a second opening (socket 117, dummy sockets 118-119, figure 11). Barath is silent regarding an electrical connection portion disposed between the first prong and the second prong, wherein the electrical connection portion is electrically coupled to an electrical wire; and an electrical interface between the first opening and the second opening, wherein a line extends through the first opening, the second opening, and the electrical interface.
Kidawara teaches an endoscope (2A, figure 3) with a solid state imaging device (18, figure 3). The solid state imaging device is a CCD that is arranged in the image forming position of the objective lens (17, figure 3). The optical image that has been converted by the solid state imaging device will be amplified by a preamplifier (24, figure 3) and transmitted to a signal connector (6A, figure 3) side through a signal transmitting line and will be input into a video processor (25a or 25b, figure 3) through the signal connector receptacle (12, figure 3 | Col. 5, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the medical device with an objective lens (17, figure 3), a solid state imaging device (18, figure 3), a preamplifier (24, figure 3), a signal transmitting line (see figure 3), a signal connector (6a, figure 3), signal connector receptacle (12, figure 3), and a video processor (25a-b, figure 3) as taught by Kidawara. Doing so would provide a resolution that is higher than a fiber scope (Col. 1, lines 24-29). The modified medical device would have an electrical connection portion (12, figure 3; Kidawara) disposed between the first prong and the second prong (the modified device would have the electrical connection portion located at 67, figure 9 of Barath | the examiner interpreted 67 to be “between” the first and second prongs) wherein the electrical connection portion is electrically coupled to an electrical wire (see signal transmitting line from 24 to 12 in figure 3 of Kidawara); and an electrical interface (see 6a, figure 3; Kidawara) between the first opening and the second opening (the modified device would have the electrical interface located at 130, figure 11 of Barath | the examiner interpreted 130 to be “between” the first and second connector openings), wherein a line extends through the first opening, the second opening, and the electrical interface (the line can be a curved line that extends through the first and second openings and the electrical interface, see figure 9 of Barath). 
Regarding claim 30, Barath further discloses the connector further includes an illumination connector (46, figure 4; Barath) extending through the first prong.  
Regarding claim 31, Barath further discloses the illumination connector includes at least one optical fiber configured to transmit light through the medical device (laser fiber 46…to fiber optic pin 88; Col. 6, lines 33-35).  
Regarding claim 32, Barath further discloses a control unit housing the socket includes a light source (116, figure 10; Barath), and wherein the first opening is configured to operatively couple the illumination connector to the light source.  
Regarding claim 33, Barath further discloses the device connector is fixedly attached to a handle of the medical device (see figure 1 | examiner interpreted 52 and 72 can be a handle).  
Regarding claim 34, Barath further discloses the device connector is removably coupled to the socket by a friction fit (the shape of the opening in receptacle 28 matches that of interface connector 38, Col. 6, lines 40-43 of Barath | the examiner interpreted the matching shape of the receptacle and the interface connector to cause a friction fit)
Regarding claim 35, Barath further discloses the socket is attached to a control unit by one or more fasteners (see fasteners on face plate 26 on 28, figure 1; Barath).  
Regarding claim 36, Barath discloses a medical device (see figure 1) comprising: a control unit (10, figure 1), wherein the control unit includes a port (receptacle 28, figure 1) having a first opening (socket 117, dummy sockets 118-119, figure 11), a second opening (socket 117, dummy sockets 118-119, figure 11), wherein the first opening is configured to receive a first prong (88, figure 8) of a device connector and the second opening is configured to receive a second prong (90, figure 8) of the device connector. Barath is silent regarding an electrical interface between the first opening and the second opening, wherein a line extends through the first opening, the second opening, and the electrical interface; so as to electrically couple an electrical wire of the device connector to the electrical interface.  
Kidawara teaches an endoscope (2A, figure 3) with a solid state imaging device (18, figure 3). The solid state imaging device is a CCD that is arranged in the image forming position of the objective lens (17, figure 3). The optical image that has been converted by the solid state imaging device will be amplified by a preamplifier (24, figure 3) and transmitted to a signal connector (6A, figure 3) side through a signal transmitting line and will be input into a video processor (25a or 25b, figure 3) through the signal connector receptacle (12, figure 3 | Col. 5, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the medical device, specifically the coherent fiber bundle (40, figure 5; Barath) and stationary lens tube (130, figures 10-11) and camera (136, figure 10), of Barath with an objective lens (17, figure 3), a solid state imaging device (18, figure 3), a preamplifier (24, figure 3), a signal transmitting line (see figure 3), a signal connector (6a, figure 3), signal connector receptacle (12, figure 3), and a video processor (25a-b, figure 3) as taught by Kidawara. Doing so would provide a resolution that is higher than a fiber scope (Col. 1, lines 24-29). The modified device would have an electrical interface (6a, figure 3; Kidawara) between the first opening and the second opening, wherein a line extends through the first opening, the second opening, and the electrical interface (the line can be a curved line that extends through the first and second openings and the electrical interface, see figure 9 of Barath); so as to electrically couple an electrical wire of the device connector to the electrical interface (6a and 12, figure 3; Kidawara).  
Regarding claim 37, Barath further discloses the control unit includes a light source (116, figure 10; Barath), and wherein, in a configuration in which the first opening receives the first prong and the second opening receives the second prong (receiving selectively either fiber optic pin 88 or 90…sockets 118-119 may be provided…to receive pin; Col. 7, lines 1-7), an illumination connector (46, figure 4; Barath) of the device connector is operatively coupled to the light source.  
Regarding claim 38, Barath further discloses the port of the control unit further includes a cavity (see 28, figure 1; Barath), and wherein the line extending through the first opening, the second opening, and the electrical interface extends through the cavity (the line can be a curved line that extends through the first and second openings, the electrical interface, and cavity, see figures 9 and 11 of Barath).  
Regarding claim 39, Barath further discloses the device connector further includes a protrusion (see 68, figure 9; Barath), wherein the cavity is configured to receive the protrusion such that the line extending through the first opening, the second opening, the electrical interface, and the cavity also extends through the protrusion (see figure 9).  
Regarding claim 40, Barrath further discloses the control unit is configured to determine one or more characteristics (image of the tissue; abstract; Barrath) of at least one tissue sample extracted from a patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 29-31, and 36-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-11, 14, and 16 of U.S. Patent No. 11,241,143. Although the claims at issue are not identical, they are not patentably distinct from each other because :

21. A medical device (claim 1), comprising: an endoscope (claim 1), including: an imaging apparatus (claim 1), an electrical wire coupled to the imaging apparatus (claim 1), and a connector coupled to the electrical wire (claim 1), wherein the connector includes a first prong and a second prong (claim 1); and a control unit (claim 1), including: a port (claim 1) having a first opening, a second opening, and an electrical interface between the first opening and the second opening (claim 1), wherein a line extends through the first opening, the second opening, and the electrical interface (claim 1), wherein the first opening is configured to receive the first prong of the connector and the second opening is configured to receive the second prong of the connector (claim 1), such that, in a configuration in which the first prong of the connector is received in the first opening and the second prong of the connector is received in the second opening, the electrical wire is operatively coupled to the electrical interface (claim 1).  
22. The device of claim 21, wherein the connector further includes an illumination connector extending through the first prong of the connector (claim 1).  
23. The device of claim 22, wherein the illumination connector includes at least one optical fiber configured to transmit light through the endoscope (claim 2).  
24. The device of claim 23, wherein the control unit further includes a light source (claim 3).  
25. The device of claim 24, wherein the first opening is configured to operatively couple the illumination connector to the light source (claim 5).  
26. The device of claim 21, wherein the connector is removably attachable to the port (claim 8).  
29. A medical device (claim 10), comprising: a device connector (claim 10), including: a first prong (claim 10); a second prong (claim 10); and an electrical connection portion disposed between the first prong and the second prong (claim 10), wherein the electrical connection portion is electrically coupled to an electrical wire (claim 10); wherein the device connector is configured to be received by a socket having a first opening (claim 10), a second opening (claim 10), and an electrical interface between the first opening and the second opening (claim 10), wherein a line extends through the first opening, the second opening, and the electrical interface (claim 10).  
30. The device of claim 29, wherein the connector further includes an illumination connector extending through the first prong (claim 10).  
31. The device of claim 30, wherein the illumination connector includes at least one optical fiber configured to transmit light through the medical device (claim 11).  
36. A medical device (claims 1 and 14) comprising: a control unit (claims 1 and 14), wherein the control unit includes a port having a first opening (claims 1 and 14), a second opening (claims 1 and 14), and an electrical interface between the first opening and the second opening (claims 1 and 14), wherein a line extends through the first opening, the second opening, and the electrical interface (claims 1 and 14); wherein the first opening is configured to receive a first prong of a device connector and the second opening is configured to receive a second prong of the device connector (claims 1 and 14), so as to electrically couple an electrical wire of the device connector to the electrical interface (claims 1 and 14).  
37. The device of claim 36, wherein the control unit includes a light source (claim 14), and wherein, in a configuration in which the first opening receives the first prong and the second opening receives the second prong (claim 14), an illumination connector of the device connector is operatively coupled to the light source (claim 14).  
38. The device of claim 36, wherein the port of the control unit further includes a cavity (claim 16), and wherein the line extending through the first opening, the second opening, and the electrical interface extends through the cavity (claim 16).  
39. The device of claim 38, wherein the device connector further includes a protrusion (claim 9), wherein the cavity is configured to receive the protrusion such that the line extending through the first opening, the second opening, the electrical interface, and the cavity also extends through the protrusion (claim 9).  

Note to Applicants
The examiner suggests amending the independent claims to recite “a straight line” to further narrow the location of the first and second openings and the electrical interface with respect to one another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Iwamizu (US 2010/0178014), Omori (US 2009/0215322).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        December 16, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795